Citation Nr: 1434191	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  12-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and L.A.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.  This appeal arises from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for PTSD.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2014.

The Board notes that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As such, the Board has recharacterized the Veteran's claim on appeal, as reflected on the title page.

The issue of the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disability was raised in a May 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The evidence shows that the Veteran's current acquired psychiatric disorders, diagnosed as PTSD, polysubstance dependence, and dysthymic disorder, are related to his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD, polysubstance dependence, and dysthymic disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD in particular requires medical evidence diagnosing the condition under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

Here, the Veteran submitted a claim for PTSD in October 2009 on the ground that he and his friend L.A. witnessed the murder of a fellow soldier, a military policeman, while in service.  The Veteran and L.A. also contended during the Veteran's February 2014 hearing that they witnessed the murder of many civilians by military vehicles.  From August 1999 to the present, L.A. has made statements and provided testimony that corroborate the occurrence of the Veteran's claimed stressor.  Overall, the Board finds that the Veteran and L.A. are competent to recount their personal observations and finds their statements credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Veteran's service treatment records (STRs) show that the Veteran endorsed that he did not have and had never had "depression or excessive worry" or "nervous trouble of any sort" in reports of medical history that were documented upon his entrance into and separation from service.  However, a September 1970 VA hospital admission notice that was recorded within the period of time immediately following the Veteran's service indicates that the Veteran was admitted to the hospital for a "depressive reaction."  Additionally, VA treatment records dated 1992, which was when the Veteran was diagnosed with PTSD, indicate that the Veteran had a twenty year history of drug and alcohol abuse at that time.

Postservice records dated April 1985 include a statement by the Veteran that his alcohol consumption became a problem during service and continued thereafter.  The Veteran also reported in April 1985 that he attempted suicide ten years prior.  Additionally, postservice VA treatment records dated December 1984 to January 1986 indicate that the Veteran had a history of alcohol and drug dependence, depression, flattened affect, social withdrawal, anxiety, sleep impairment, hallucinations, and delusions.  These records also document that he experienced flashbacks of in-service events and was diagnosed with dysthymic disorder secondary to mixed substance abuse, which the Veteran has indicated had onset during service.  As these symptoms were reported for the purpose of receiving treatment at those times, the Board finds them highly probative in consideration of the Veteran's current claim of service connection.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

The report of an August 2013 VA examination indicates that the Veteran's current psychiatric diagnoses are: PTSD, dysthymic disorder, and polysubstance dependence that is in early partial remission.  The examiner documented the Veteran's report that he attempted suicide on two occasions in the early 1970s and that he began using heroin at the age of 19, which the record shows was during his service.  The examiner concluded that the Veteran's claimed in-service stressor-that he witnessed a soldier shoot another soldier-and his reports of childhood physical abuse support his PTSD diagnosis.

In light of the foregoing, the Board finds that the Veteran has PTSD that was, in part, caused by an in-service stressor; his polysubstance dependence is related to his active service; and his dysthymic disorder is also related to his active service, as it was developed secondary to his polysubstance abuse.  Accordingly, the Board finds that service connection for these acquired psychiatric disorders is warranted.


ORDER

Service connection for PTSD, polysubstance dependence, and dysthymic disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


